DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Davis, Reg. No. 68,412, on May 3, 2022.   



The application has been amended as follows: 
In the claims:
Amend claim 11, as follows (terminate the claim with a period):

11.	(Currently Amended) The system of claim 9, wherein the representative system model is generated based on data created through simulation with uncertainty parameters.




Reasons For Allowance

The cited references do not disclose generating a sequence of stimuli for application to a well environment, the sequence of stimuli comprising one or more of particulate concentrations, chemical concentrations, or a pump rate control, selecting a representative system model based on the received formation response data from downhole or surface sensors and sequence of stimuli, and controlling an electrical fracturing pump based on the representative system model.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


The drawings filed 9/17/2019 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Ojinnaka, Marcellinus A., et al., “Full-course drilling model for well monitoring and stochastic estimation of kick”, Journal of Petroleum Science and Engineering, Volume 166, July 2018, pp. 33-43.
Model-based estimation techniques using stochastic estimation algorithms and flow-line measurements, and an optimization tool (page 33, Abstract); Modeling incorporating lumped parameters for inertia, capacitance and resistance are used in directing/metering energy flow between system components (page 34, last paragraph of section 2. Lumped-parameter modeling using bond graphs); The model is built for well monitoring and early kickback detection using stochastic estimation techniques and flow-related measurement data (page 34, section 2.1 Model structure); Through tracking volume change in fracture during pump on/off, the well crew knows what volume of mud due to breathing to expect, removing the risk of interpreting breathing as kick (page 41, left column); No selection of a model based on the claimed response data and sequence of stimuli, not controlling of an electrical fracturing pump based upon the selected model.

Godhavn, John-Morten, et al., “Drilling seeking automatic control solutions”, IFAC Proceedings, Volume 44, Issue 1, January 2011, pp. 10842-10850.
Distribution of flows and pressures in the annulus and the drill string can be accurately modelled by partial differential equation, and is well suited for simulation, but not controller design (page 10844, section 2.1 Modelling); Model variables include pump flow rate, system parameters include mud density, and control variables include flow through choke (page 10844, Tables 2-4); No selection of a model based on the claimed response data and sequence of stimuli, not controlling of an electrical fracturing pump based upon the selected model.

Landet, Ingar Skyberg, et al., “Modeling and Control of Heave-Induced Pressure Fluctuations in Managed Pressure Drilling”, IEEE Transactions on Control Systems Technology, Vol. 21, No. 4, July 2013, pp. 1340-1351.
Modelling differential equation looks at change in pressure and change in density, using a volumetric flow rate (p. 1342, left column); No selection of a model based on the claimed response data and sequence of stimuli, not controlling of an electrical fracturing pump based upon the selected model.

Nayeem, Ayesha Arjumand, et al., “Monitoring of down-hole parameters for early kick detection”, Journal of Loss Prevention in the Process Industries, Volume 40, March 2016, pp. 43-54.
Down-hole sensors used to measure pressure, mass flow rate, down-hole fluid density, and fluid conductivity (page 46, top of right column, page 47 top of left column); No selection of a model based on the claimed response data and sequence of stimuli, not controlling of an electrical fracturing pump based upon the selected model.


US Patent Application Publications
Walters 	 				2015/0075778
Use of fracture design and simulation models (paras 0043, 0055); Use of model and design of injection treatment (para 0077); Optimization of injection treatment parameters (paras  0012, 0030); Correlation of injection test response data with controlled parameters [injection rates, injection, materials, etc.] (paras 0018-0019); Pump controls (para 0027); No selection of a model based on the claimed response data and sequence of stimuli, not controlling of an electrical fracturing pump based upon the selected model.

Craig 	 				2011/0125476
Models are related to subterranean formation (paras 0005-0008); Mapping of fracture patterns (Fig. 6A); Generic statement on pump controls (paras 0055, 0057); No selection of a model based on the claimed response data and sequence of stimuli, not controlling of an electrical fracturing pump based upon the selected model.



US Patents
Dykstra 					7,516,793
Use of fracturing model (Abstract, col. 1 lines 43-50); Real-time fracturing model adjusted for inaccuracies by comparing sensor measurements to predicted values (col. 3 lines 37-58); Controlling of pumps/actuators in relation to fracturing plans (col. 10 lines 25-39); No selection of a model based on the claimed response data and sequence of stimuli, not controlling of an electrical fracturing pump based upon the selected model.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




May 3, 2022